I
SHEIVEE, J.
This cause is before us on a wayside bill of exceptions, the' technical record, assignments of error on behalf of Yellow Cab Company of Nashville, *569Inc., and motion to dismiss same, together with briefs and arguments of counsel.
The motion to dismiss is as follows:
“The defendant Greyhound Corporation, Southeastern Greyhound Division, moves the Court to dismiss the assignments of error filed against it in this cause for the reason that the plaintiff-in-error, a eodefendant of this defendant in the Court below, has no right to appeal as to this defendant; the complaining defendant, the plaintiff-in-error here, not being aggrieved by the verdict in favor of Greyhound and the dismissal of Greyhound neither adding to nor lessening its liability.”
No question was made by counsel as to the prematurity of this appeal and the consequent lack of jurisdiction to pass on the questions raised by the assignments. However, on examination of the record, we find that the case has not been finally disposed of in the Trial Court as to plaint.iff-in-error, Yellow Cab Company, since the verdict and judgment were set aside and a new trial granted on its motion.
As was held in Bruce v. Anz, 173 Tenn. 50, 114 S. W. (2d) 789:
“An appeal as a matter of right lies only from judgment which is final as to the party appealing. ’ ’
In said case it was also held:
‘ ‘ The application of statute authorizing discretionary appeals from interlocutory decrees is limited to equity cases and cannot be invoked in an action for tort. Code 1932, sec. 9038. * * *
*570“Generally, a judgment is not a ‘final judgment’ from •which an appeal will lie, where it settles the case as to only part of the defendants.”
It results that the appeal is dismissed at the cost of plaintiff-in-error.
Dismissed.
Felts and Hickerson, JJ., concur.